--------------------------------------------------------------------------------


CONVERTIBLE NOTE ASSIGNMENT


         THIS CONVERTIBLE NOTE ASSIGNMENT ("Agreement") is made effective as of
this 22nd day of 2017, by and between G&L Enterprises ("Assignor", "G&L"), and
Ga Du Corporation ("Assignee", "Ga Du"), a Nevada corporation.


WHEREAS, the Assignor is currently the beneficial owner of One Hundred Thousand
Dollars ($100,000.00) principle amount and twelve percent (12%) interest rate of
debt (the "Debt") of Alliance Financial Networks, Inc. (the "Debtor"), evidenced
by a note held by Assignor (the "Note"), a copy of which is attached hereto as
Exhibit A.


WHEREAS, the Assignor originally entered into a Convertible Promissory Note with
Alliance Financial Networks, Inc. on July 5, 2017, wherein the Assignor loaned
Alliance $100,000, with a term of one year and an interest rate of 12% annum.


WHEREA, the Assignor wishes to sell, grant, assign, and transfer $100,000.00 of
the Debt, along with any accrued and unpaid interest (the "Assigned Debt") to
Assignee, and Assignee wishes to acquire the Assigned Debt upon the terms and
conditions set forth in this agreement (the "Agreement").


NOW, THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the premises
and the mutual promises, covenants, conditions, representations and warranties
hereinafter contained, the parties to this agreement (the "Parties"), intending
to be legally bound, agree as follows:


1. Assignment and Transfer of the Assigned Debt.  Upon the execution of this
Agreement (the "Closing") and subject to the terms and conditions of this
Agreement, the Assignor shall grant, assign, convey and deliver to the Assignee,
and the Assignee shall accept from the Assignor, the Assigned Debt, including
all rights and obligations thereunder. The Assigned Debt shall be subject to the
terms of the Note, except such terms that are amended by this Agreement.


2. Delivery of Note. At the Closing, the Assignor shall deliver to the Assignee
one or more notes representing the Assigned Debt.


3. Representations, Warranties And Covenants Of The Assignor


3.1
The Assignor represents, warrants and covenants to the Assignee that:



(a)   Authority. The Assignor has all necessary power and authority to execute,
deliver and perform this Agreement and to consummate the transactions provided
for herein. This Agreement has been duly authorized, executed and delivered by
the Assignor and constitutes a valid and binding obligation of the Assignor
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by the Assignor does not and will not violate any
provision of any law, regulation or order, or conflict with or result in the
breach of, or constitute a default under, any material agreement or instrument
to which the Sellers are a party or by which the Sellers may be bound or
affected.
1

--------------------------------------------------------------------------------



(b) Title. The Assignor has good and marketable title to the Convertible Debt
free and clear of all liens and encumbrances, and has the ability to freely
transfer the Assigned Debt.


(c) No Prepayment. The Assigned Debt has not been prepaid in full or in part,
and the full amount of the Assigned Debt is due and owing by the Debtor to the
Assignor.  The Debtor has been given notice of this Assignment by the Assignor.


3.2 The representations, warranties and covenants contained in Section 4.1 are
provided for the exclusive benefit of the Assignee and a breach of any one or
more thereof may be waived by the Assignee in whole or in part at any time
without prejudice to its rights in respect to any other breach of the same or
any other representation or warranty or covenant. Any representations,
warranties and covenants contained in Article 4 will survive the signing of this
Agreement.


4. Consent of Debtor.


4.1 The Debtor agrees and consents to the assignment of the Acquired Debtor to
the Assignee by the Assignor, and the possible conversion, at the Assignee's
option, of the Acquired Debt or portion thereof.


4.2 The Debtor represents, warrants and covenants to the Assignee that:


(a)
The full amount of the Debt is due and owing at the time of this Agreement, and



(b)
The Debt has not been prepaid in full or in part.



4.3 The Debtor agrees and acknowledges that the Assignee is entitled to make
demand for payment or conversion pursuant to the terms of the Note and this
Agreement at any time following the date of maturity, for full or partial
payment of the full amount of the Acquired Debt.


5. Authorizations.  Each of the Parties represent and warrant that each has the
proper authorization and power to enter into this Agreement and effect the
actions required therein, including, but not limited to, necessary board
resolutions or other approvals, as required.


6. Entire Agreement. This Agreement constitutes the complete understanding
between the Parties with respect to the subject matter hereof, and no
alteration, amendment or modification of any of the terms and provisions hereof
shall be valid unless made pursuant to an instrument in writing signed by each
party.


7. Fees and Costs. The Parties shall each bear their own fees and costs incurred
in connection with this Agreement.


8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective heirs, personal representatives, executors,
successors and assigns.
2

--------------------------------------------------------------------------------



9. Governing Law. This Agreement has been made in and shall be construed and
enforced in accordance with the laws of the State of Nevada.


10. Survival of Representations and Warranties. All representations and
warranties made by the Assigner and the Assignee shall survive the Closing.


11. Jurisdiction and Venue. Any claim or controversy arising out of or relating
to the interpretation, application or enforcement of any provision of this
Agreement, shall be submitted for resolution to a court of competent
jurisdiction in Nevada.  The Parties hereby consent to personal jurisdiction and
venue in Nevada.


12. Construction and Severability. In the event any provision in this Agreement
shall, for any reason, be held to be invalid or unenforceable, this Agreement
shall be construed as though it did not contain such invalid or unenforceable
provision, and the rights and obligations of the parties hereto shall continue
in full force and effect and shall be construed and enforced in accordance with
the remaining provisions hereof.


13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, email or other means of electronic transmission shall be
deemed to have the same legal effect as an original signed copy of this
Agreement.


14. Paragraph Headings.  The paragraph headings contained in this Agreement are
for convenience only and shall not affect in any manner the meaning or
interpretation of this Agreement.


15. Rule of Construction Relating to Ambiguities. All Parties acknowledge that
they have each carefully read and reviewed this Agreement with their respective
counsel and/or other representative, and therefore, agree that the rule of
construction that ambiguities shall be construed against the drafter of the
document shall not be applicable.


16. Deposit and Clearance. If the assignee is unable to deposit and clear the
shares of the company for any reason, the Assignee may return any shares for
cancellation to the transfer agent and (a) cancel the transaction and not make
payments to the assignor or (b) demand the return of any payments advanced by
the Assignee to the Assignor.


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF this agreement was signed by the parties hereto as of the day
and year first above written.
 

 G&L ENTERPRISES      GA DU CORPORATION            
/s/L. John Lewis
   
/s/L. John Lewis
 
L. John Lewis, Member (Assignor) 
   
 L. John Lewis, President (Assignee)
 
 
   
 
 



 


ACKNOWLEDGEMENT OF ASSIGNMENT TO GA DU CORPORATION


         The undersigned, by signing below, does hereby acknowledges that the
representative of the Debtor has read, understood and agrees with the Assignment
of the debt owed by Alliance to G&L Enterprises, and does hereby acknowledge
that the debt shall be paid to Ga Du Corporation, and not to G&L Enterprises.


ALLIANCE FINANCIAL NETWORKS, INC.






By:    /s/Lawrence I. Lipman                            
          Lawrence I. Lipman, President (Debtor)




 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Convertible Promissory Note dated July 6, 2017 is included as Exhibit 10.11 to
this Current Report on Form 8-K
 